Citation Nr: 0304898	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation for a low back 
disorder in excess of 10 percent disabling for the period 
beginning October 1, 1997, and in excess of 40 percent 
disabling for the period beginning July 25, 2002.

2.  What evaluation is warranted for bilateral pes planus 
from October 1, 1997?
 
(The issue of what evaluation is warranted for a bilateral 
knee disability from October 1, 1997, will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION


The veteran served on active military duty from February 1995 
to September 1997.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from the September 1998 rating decision 
of the Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO) in Pittsburgh, Pennsylvania.  

The veteran testified before the undersigned via a 
videoconference hearing conducted on May 31, 2001.  A 
transcript of that hearing is contained in the claims folder. 

Because the claims for entitlement to service connection for 
a psychiatric disorder as secondary to service-connected low 
back disorder, and for entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), are raised for the first time 
on appeal to the Board and have not been reviewed by the RO, 
they are referred to the RO for appropriate action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The Board is undertaking additional development on the 
appealed issue of what evaluation is warranted for a 
bilateral knee disability from October 1, 1997.  This 
additional development is pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9 (a)(2)).  When the development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue. 


FINDINGS OF FACT

1.  For the period from October 1, 1997 through August 19, 
1998, the veteran's low back disorder was manifested by no 
more than mild intervertebral disc syndrome, or by 
lumbosacral strain with no more than characteristic pain on 
motion, or by no more than mild limitation of motion of the 
lumbar spine.  No more than mild limitation of motion of the 
lumbar spine was then shown despite consideration of any 
associated pain on undertaking motion, weakened movement, 
fatigability, or incoordination.
 
2.  For the period from August 20, 1998 through September 22, 
2002, the veteran's low back disorder was manifested by 
severe intervertebral disc syndrome with little intermittent 
relief, but is not manifested by pronounced intervertebral 
disc syndrome; persistent symptoms compatible with sciatic 
neuropathy are not demonstrated by muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of diseased disk.  

3.  For the period beginning September 23, 2002, the 
veteran's intervertebral disc syndrome was manifested by 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

4.  For the period from October 1, 1997 to the present, the 
veteran's bilateral pes planus was characterized by moderate 
disability.  



CONCLUSIONS OF LAW

1.  For the period from October 1, 1997 through August 19, 
1998, the criteria for a rating in excess of 10 percent for a 
low back disorder are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002); 
38 C.F.R. §  4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).

2.  For the period from August 20, 1998 through July 24, 
2002, the criteria for a 40 percent raiting for a low back 
disorder are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.40, 4.45, 
4.59, 4.71a (2002); 38 C.F.R. §  4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).

3.  For the period from July 25, 2002 through September 22, 
2002, the criteria for a rating in excess of 40 percent for a 
low back disorder are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 
4.40, 4.45, 4.59, (2002); 38 C.F.R. §  4.71a, Diagnostic Code 
5293 (effective prior to September 23, 2002).

4.  For the period beginning September 23, 2002, the criteria 
for a rating of 60 percent for a low back disorder are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.7, 4.40, 4.45, 4.59 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

5.  For the period beginning October 1, 1997, the criteria 
for a rating of 10 percent for bilateral pes planus are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.7, 4.71a, Diagnostic Code 5276 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claims.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The provisions of these regulations apply to 
these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The veteran was afforded notice of the VCAA and of assistance 
VA provides him in developing his claim, in the Board's 
remand in August 2001, in a supplemental statement of the 
case issued in August 2002, in a VCAA notice letter issued in 
September 2002, and in a further development notice and 
request letter issued in October 2002.  He was afforded the 
opportunity of a hearing, and a videoconference hearing 
before the undersigned was conducted in May 2001.  He was 
afforded VA examinations of his claimed disorders in December 
1997 and July 2002, and these disorders were also assessed in 
recent VA treatments, records of which are contained in the 
claims folder.  VA has obtained and associated with the 
claims folder VA outpatient treatment records for the period 
of the veteran's claims, and the veteran has not reported 
additional, private treatment records that have not been 
associated with the claims folder.  The veteran has been 
requested to report any additional records that may assist 
him in furtherance of his claims, including by the above-
noted VCAA letter and supplemental statement of the case.
 
By the Board's remand in August 2001 and in a supplemental 
statement of the case issued in August 2002, the veteran has 
been informed of the evidence that has been obtained by VA 
and that which the veteran must obtain in furtherance of his 
claim.  In this respect, the Board is satisfied that the 
requirements as delineated in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) have been met.  However, even if, for the 
sake of argument, those evidentiary development requirements 
as delineated in Quartuccio have not been met, because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was specifically notified in the August 
2002 supplemental statement of the case and the September 
2002 VCAA notice letter that ultimately it was his 
responsibility to support his claim with appropriate 
evidence, and there is no indication that he did not receive 
that notice.  He has not identified any other evidence that 
is not now of record.  Thus, in the absence of the veteran 
identifying additional evidence that is not currently of 
record, the Board finds that providing further notice of what 
the veteran has already been informed of would be an 
inappropriate expenditure of already scarce resources.  The 
Board finds that the duty to assist and notify the veteran 
has been satisfied.  See generally, 38 U.S.C.A. § 5103A.

Further, the Board has reviewed the medical statements of 
examining VA physicians and treating medical practitioners, 
including records specifically for treatment of the low back 
disorder and pes planus, and finds that these provide 
sufficient evaluation of these disorders for rating purposes, 
including consideration with respect to the low back disorder 
of such factors as painful motion as described in 38 C.F.R. 
§ 4.59, and functional loss in the use of joints under 
38 C.F.R. §§ 4.40, 4.45, including functional loss due to 
pain on undertaking motion, fatigue, weakness and/or 
incoordination, as discussed in DeLuca v. Brown,  8 Vet. 
App. 202 (1995). 

While the veteran is generally to be afforded notice of 
changes in applicable regulations prior to Board adjudication 
of his claim, in this case such notice is unnecessary, since 
application of the newer rating criteria for the veteran's 
intervertebral disc syndrome is only from the effective date 
of the rating change, September 23, 2002.  See VAOPGCPREC 3-
2000; 65 Fed.Reg. 33,422; 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Since the veteran is granted by this Board decision 
the maximum schedular, 60 percent rating under that new 
criteria effective from the effective date of that new rating 
change, he can be afforded no more favorable outcome on the 
basis of the rating change than has been granted in this 
decision.  Accordingly, notice of the change in rating 
criteria prior to grant of this maximal benefit under the new 
rating criteria can afford him no additional benefit.  Hence 
he is not harmed by absence of such notice.  

The Board is also satisfied that development requested in the 
Board's October 1999 and July 2001 remands with respect to 
the claims herein considered has been satisfactorily 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Increased evaluation

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 1991).  In evaluating service-connected 
disabilities, the VA attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints and the rating is based on limitation of motion, 
the Board must consider an increased schedular rating based 
on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40 and 4.45 (2002); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) decision in the DeLuca case also 
applies to ratings assigned under Diagnostic Code 5293.  
VAOPGCPREC 36-97 (December 12, 1997).  With any form of 
arthritis or other pathology productive of joint disability, 
painful motion is an important factor of disability, and 
functional limitation due to that pain, howsoever evidenced 
upon examination, should be considered in evaluating the 
level of disability to be assigned to the arthritic disorder.  
38 C.F.R. § 4.59 (2001).  

PES PLANUS

The veteran's bilateral pes planus is appropriately rated 
under Diagnostic Code 5276.  Under that code, where, 
unilaterally or bilaterally, there is moderate pes planus 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, a 10 percent rating is assigned.  Where there is 
severe pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain accentuated on 
manipulation and use, indication of swelling on use, and 
characteristic callosities, a 20 percent rating is assigned 
for unilateral pes planus, and a 30 percent rating is 
assigned for bilateral pes planus.  38 C.F.R. §  4.71a, 
Diagnostic Code 5276.  

The service medical records reflect that the veteran was 
treated for plantar fascitis in service.  

Upon VA examination in December 1997, the veteran's history 
of pes planus was noted.  The veteran complained of continued 
foot pain associated with his pes planus upon routine 
walking.  Upon examination, the veteran was noted to ambulate 
the approximate 150 yards to the examination room.  He was 
able to complete heel-to-toe walking, and pain was not 
produced upon palpation.  There was slight callus formation 
on the balls of both feet, but there was no edema or 
erythema.  

At a May 2001 videoconference hearing, the veteran testified 
that he had a lot of swelling in his feet, adding that in his 
work he stood all day.  He testified that he had pain in his 
feet, but that he tried to relieve the pain during his break.  
He added that he also recently noticed calluses at times on 
his feet, but these would fall off and he never had to have 
the calluses cut off.  He also testified that he wore work 
boots with an extra arch in them for his work, and when not 
at work he wore sandals or went barefoot because these were 
more comfortable.  He added that his feet were approximately 
equally symptomatic.  He noted that he currently received 
treatment for his feet at the Clarksburg VA Medical Center, 
and that his treating physician there had mentioned excessive 
weight being placed on the toes, as well as plantar fascitis.  

Upon VA examination in July 2002 the veteran informed that 
treatment for his pes planus had consisted of use of arch 
supports and occasionally better quality footwear.  He 
reported not using any braces.  On examination, flat feet 
bilaterally were observed, but the heels had normal 
alignment, and there was no hammertoe, claw toes, skin 
changes, bunion, hallux valgus, or other deformity of the 
feet.  There was, however, significant tenderness in the arch 
ligament of both feet in the distal calcaneus.  The examiner 
diagnosed symptomatic flat feet.  

Most outpatient treatment records within the claims folder 
focus on the veteran's more severe disabilities, rather than 
his pes planus.  While some treatment records note the 
veteran's complaints of pain including as associated with his 
pes planus, neither complaints nor findings within treatment 
records are inconsistent with the complaints, findings, and 
conclusions upon the VA examinations, noted above, of the 
veteran's pes planus post service.  

Reviewing the record as a whole, the Board finds that the 
veteran's bilateral pes planus is of a moderate and not a 
severe degree, and is not manifested by signs or symptoms of 
pes planus indicative of severe disability.  While some 
slight calluses were observed on the balls of the feet in 
December 1997, these were not later observed, and in any case 
were not of any significant degree, such as might be present 
in cases of severe pes planus.  However, some pain was noted 
upon both the December 1997 and July 2002 VA examinations, 
and the July 2002 examiner noted a significant degree of pain 
in the arch ligament of the feet made worse by palpation of 
the arch, suggestive of a moderate degree of pes planus.  
Signs and symptoms of severe disability, such as observable 
impairment in ambulation, ongoing pain, accentuated pain on 
manipulation or use, or objective evidence of marked 
deformity, are not shown.  Accordingly, the Board determines 
that the evidence favors a grant of an increased evaluation 
for bilateral pes planus to 10 percent, but the preponderance 
of the evidence is against entitlement to a still higher 
evaluation for severe pes planus.  In short, for the entire 
appeal period from October 1, 1997 to the present, a 10 
percent rating for bilateral pes planus is warranted for the 
veteran's moderate disability.  A still higher rating, for 
severe disability, is not warranted for any period from 
October 1, 1997 to the present.  

LOW BACK DISORDER

The veteran's service-connected low back disorder is 
evaluated at 10 percent disabling for the period beginning 
October 1, 1997, and is currently evaluated as 40 percent 
disabling for the period beginning July 25, 2002.  The 
veteran contends that for both these time periods his low 
back disorder warrants a higher disability rating than that 
assigned.  
 
A 10 percent rating based on limitation of motion of the 
lumbar spine requires slight limitation of motion; a 20 
percent rating requires moderate limitation of motion; a 40 
percent rating requires severe limitation of motion.  A 
higher schedular rating than 40 percent is not available 
based solely on limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

A 10 percent evaluation is assigned for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation for lumbosacral strain is assigned where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation for lumbosacral strain, the highest award under 
the applicable diagnostic code, requires severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, and positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 


irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Additionally, since the veteran's low back disability 
encompasses degenerative disc disease it may also be 
considered under 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome. During the course of this 
appeal, the rating criteria for Diagnostic Code 5293 were 
changed effective September 23, 2002. See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  The Board has considered both the 
old and new rating criteria.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board will proceed to analyze the 
veteran's claim for increase under both sets of criteria to 
determine if one is more favorable to him.   See VAOPGCPREC 
3-2000; 65 Fed.Reg. 33,422 (2000).  If an increase is 
warranted based solely on the revised criteria, the effective 
date of the increase cannot be earlier than the effective 
date of the revised criteria.  Id.

Under the old criteria of Code 5293, a 10 percent rating is 
warranted where the intervertebral disc syndrome is mild; a 
20 percent rating is warranted where the condition is 
moderate with recurring attacks; a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief, warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).

Under the new criteria of Code 5293, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

The notes for new Diagnostic Code 5293 provide that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. Chronic orthopedic 
and neurologic manifestations mean orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The record reflects that the veteran's service-connected low 
back disability encompasses lumbosacral strain, arthritis, 
and degenerative disc disease. The primary impairment from 
the condition involves pain and limitation of motion of the 
low back.

The record also reflects that following a lifting injury in 
1996 the veteran developed back pain, that he underwent a 
discectomy in October 1998, and thereafter underwent a 
follow-up surgery in December 1998 to repair a spinal leak.  

Upon VA orthopedic examination in December 1997, the 
veteran's history was noted.  The examiner noted the 
veteran's medical history including discharge from service 
including for low back disorder.  The veteran complained that 
pain in the low back had continued to worsen since service.  
He reported that currently he had pain with prolonged 
standing.  He added that pain would occasionally radiate to 
the hips or to the posterior area of the legs bilaterally.  
He added that pain increased with cold or rain.  The examiner 
found no pain in the back on palpation or percussion of the 
spine.  While the veteran reported pain with forward motion, 
he was able to forward flex the lumbar spine to approximately 
65 degrees, and could laterally bend to 35 degrees left and 
right.  The examiner assessed a normal lumbosacral spine.  

The claims folder contains the initial VA treatment record 
dated August 20, 1998 following the veteran's acute 
exacerbation of his low back condition.  The veteran then 
complained of shooting pain in the low back and down into the 
right buttock and the right knee.  On medical evaluation, 
while the veteran had no pain through 180 degrees of motion 
at the waist, he did have pain upon straight leg raising.  
The examiner assessed lumbar radiculopathy.  

At a videoconference hearing in May 2001, the veteran 
testified that he had missed several days of work due to his 
low back disorder, and that he had been prescribed muscle 
relaxers, a TENS unit, heating pads ,and physical therapy for 
his low back disorder.  He testified that he had muscle 
spasms probably three or four times per week, adding that his 
wife massaged his back, and this helped a lot.  He added that 
he used the TENS unit approximately three to four days per 
week, depending on the severity of his symptoms.  He 
described current constant pain that went from the low back 
down the right leg down to above the ankle.  He added that he 
also had pain with moving, bending forward, and similar 
activities, when lying on hard surfaces, or when doing a lot 
of sitting or standing, necessitating a lot of breaks.  He 
added that he also no longer performed much lifting.  
However, he explained that he was a lot better off in terms 
of pain and limitation of functioning now than he had been 
when he separated from service, with the radiating pain less 
intense.  Nonetheless, he still had to be very careful about 
his movements.  He added that he re-injured his back at work 
in August 1998, and at that time the pain became more intense 
to the point where he could not tolerate it.  He explained 
that the re-injury occurred when he was lowering a large box 
of silverware from approximately table height onto a pallet.  
He testified that he sought treatment following the August 
1998 injury because he then had the same pain in his back 
that he experienced when he first injured his back in 
service.  He noted that he had to have two corrective 
surgeries following the August 1998 re-injury.  He testified 
that he currently received treatment for his back only by a 
physician at the Clarksburg VA Medical Center.  

Recent VA outpatient treatment records, including orthopedic 
and pain clinic treatments, reflect that the veteran has 
undergone spinal manipulation treatments in 2002 in an 
attempt to alleviate uncontrolled pain related to his low 
back disorder that was causing significant physical and 
mental difficulties.  These manipulations did provide at 
least some short-term relief and treatment records reflect 
that they served to significantly elevate his mood, strongly 
suggesting the oppressive nature of the pre-manipulation 
pain.  The veteran's low back condition has been 
characterized in 2002 as chronic low back pain with 
radiculopathy, and failed back syndrome.  This 
characterization of failed back syndrome is suggestive of a 
severe condition with significantly debilitating pain 
manifestations.  The veteran has variously described his pain 
related to the low back condition as sharp, shooting, 
burning, aching, throbbing, and constant.  While treatment 
with Vioxx reportedly provided some relief, the veteran 
developed a gastrointestinal bleed, and was accordingly taken 
off that medication in the fall of 2001.  Despite all these 
symptoms, a question remains in the record as to the severity 
of the ongoing low back disorder.  

Notably, while chronic low back pain and failed low back 
syndrome were assessed in a June 2002 VA pain clinic 
treatment record, upon that treatment evaluation no lumbar 
muscle spasm was noted, there was only mild tenderness in the 
area of the lumbar surgical scar, strength and sensation in 
the lower extremities was intact, and muscle bulk and tone in 
the lower extremities was also intact.  While straight leg 
raising was mildly positive at 30 degrees on the right, it 
was negative on the left, and the sacroiliac joints were non-
tender bilaterally.  The examiner noted that there was mildly 
reduced range of motion of the low back to flexion, 
extension, and rotation of the lumbar spine.  The physician 
noted that a slightly stronger pain medication would be tried 
in an attempt to provide some relief for the  veteran's 
complained-of significant low back pain with exacerbations, 
and radiating pain in the right lower extremity, though 
without bowel or bladder problems.  The physician also noted 
that the veteran was also to continue use of a TENS.

Upon VA orthopedic examination in July 2002, the veteran's 
history of low back disorder was noted.  Specifically, it was 
noted that the veteran had right leg pan and some bowel and 
bladder incontinence in 1998, prompting an MRI and surgery to 
fix ruptured discs.  A second surgery in December 1998 
relieved the right leg pain, but that pain had since 
returned.   The veteran complained that he had ongoing 
continuous low back pain occasionally radiating to the right 
leg, and made worse with any kind of activity, including 
standing, bending, or lifting.  The veteran did not use a 
crutch or cane or brace.  On examination, range of motion of 
the lumbar spine was with pain beginning at 10 degrees 
forward flexion, with an additional 10 degrees forward 
flexion possible; backward extension to 10 degrees with pain, 
side bending to 10 degrees left and right.  The examiner 
noted that the back was quite stiff, and straight leg raising 
caused low back pain but not leg pain on the right at 45 
degrees.  Lower extremities reflexes, sensation, and strength 
were intact.  X-rays showed a very narrow L5-S1 disc space.  
A September 2000 MRI was noted to show surgical changes on 
the right at L5-S1 with some loss of neural foramina on the 
right at that level, though without gross disc herniation.  

The claims folder contains medical prescriptions excusing the 
veteran from work from March 5, 2002 through June 30, 2002, 
due to his low back disorder with associated pain.  

In short, the veteran's pain condition as related to his low 
back disorder has recently been sufficiently severe to 
preclude functional work for significant periods of time, 
inclusive of at least six weeks in the past year.  Looking to 
the new schedular criteria, the Board concludes that the 
veteran's current low back disorder with ongoing chronic 
pain, pain exacerbations, and radiculopathy, warrants a 60 
percent evaluation based on incapacitating episodes lasting 
at least six weeks during the past 12 months.  This is the 
highest schedular rating that may be assigned for 
intervertebral disc syndrome.  However, this evaluation is 
assigned only beginning September 23, 2002, which is the 
effective date of the new schedular criteria.  Prior to 
September 23, 2002, only the prior schedular criteria for 
intervertebral disc syndrome may apply.  See VAOPGCPREC 3-
2000; 65 Fed.Reg. 33,422.

The veteran does not meet the prior schedular criteria for 
intervertebral disc syndrome for the period from July 25, 
2002, through September 22, 2002, because objective 
manifestations of pronounced intervertebral disc syndrome 
were not shown.  Treating physicians and VA examiners did not 
find such neurological findings appropriate to the site of 
the diseased disc, which may include localized or peripheral 
signs, including absent ankle jerk, muscle spasm, diminished 
peripheral muscular or neurological function, as would 
support a finding of pronounced intervertebral disc syndrome.  

For the period from October 1, 1997, through July 24, 2002, 
the Board finds that two distinct periods are discernable 
from the record, one prior to August 20, 1998, and the other 
beginning August 20, 1998, when the veteran exacerbation of 
his low back disorder with symptoms of pain with 
radiculopathy due to intervertebral disc syndrome.  His 
surgical interventions followed shortly upon that point of 
exacerbation.  Affording the veteran the benefit of the 
doubt, the Board concludes that for the period from August 
20, 1998, through July 24, 2002, the veteran's low back 
disorder was manifested by severe intervertebral disc 
syndrome with little intermittent relief, warranting a 40 
percent evaluation.  Prior to August 20, 1998, the veteran's 
low back disorder was manifested by at most characteristic 
pain on motion, so as to warrant a 10 percent evaluation 
based on mild intervertebral disc syndrome under Diagnostic 
Code 5293, or based on no more than characteristic pain on 
motion when rating based on lumbosacral strain under 
Diagnostic Code 5295.  A higher evaluation was not then 
warranted based on limitation of motion of the lumbar spine 
under 5292, because more than slight limitation of motion was 
not then shown.  

The Board has also considered the veteran's low back disorder 
based on limitation of motion with regard to functional loss 
due to pain on undertaking motion, weakened movement, 
fatigability, and incoordination, but for the rating periods 
from October 1, 1997, through October 19, 1998, the period 
for which a higher disability rating may be assigned based 
the schedular ratings for limitation of motion of the lumbar 
spine than that assigned by virtue of this decision based on 
intervertebral disc syndrome.  (A 40 percent rating, or more, 
has been assigned by virtue of this decision based on 
intervertebral disc syndrome for the periods beginning 
October 20, 1998, and a 40 percent rating is the maximum 
schedular rating assignable for limitation of motion of the 
lumbar spine under Diagnostic Code 5292.)  However, during 
the period from October 1, 1997 to October 19, 1998, the 
medical record and the record as a whole does not indicate 
that limitation of motion of the veteran's lumbar spine was 
more than slight, even when considering the veteran's 
complaints of pain.  Significant pain on undertaking motion, 
weakened movement, fatigability, or incoordination were not 
then shown so as to warrant a higher disability rating based 
on limitation of lumbar motion than the 10 percent rating 
assigned for that period.

Fenderson Consideration

The Board has reviewed the entire record and finds that the 
percentage ratings assigned by virtue of this decision 
reflect the most disabling the rated disorders have been 
since the veteran was discharged from service and filed his 
claim for service connection, which is the beginning of the 
appeal period.  Thus, the Board has concluded that further 
staged ratings for the rated disorders are not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

Entitlement to a higher rating than the 10 percent assigned 
the veteran's low back disorder for the period from October 
1, 1997 through August 19, 1998, is denied.  

A 40 percent rating is granted for the veteran's low back 
disorder for the period from August 20, 1998 through July 24, 
2002, subject to the law and regulations governing the 
payment of monetary awards.

Entitlement to a higher rating than the 40 percent assigned 
for the veteran's low back disorder for the period from July 
25, 2002 through September 22, 2002, is denied. 

A 60 percent rating is granted for the veteran's low back 
disorder for the period beginning September 23, 2002, subject 
to the law and regulations governing the payment of monetary 
awards.

A 10 percent rating is granted for the veteran's bilateral 
pes planus for the period beginning October 1, 1997, subject 
to the law and regulations governing the payment of monetary 
awards.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

